Oo Oo IN DH AT FP DW HP

B> BO BR BO HO KH KO NH HO KF FF Fe RF RPO ROO SOO eS ll Slr
on HNO OO ee BHD NSD KF ODO OGOlUlCOUNSN Ol ONlUlUONM UW LULL GULL CUO

Case 2:19-cr-00300-JCM-EJY Document 142 Filed 08/12/20 Page 1of 3

 

  

AUG 12 2020

 

be
CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

DEPU

 

——. FILED ——— RECEIVED
——— ENTERED ———— SERVED ON
COUNSEL/PARTIES OF RECORD

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-300-JCM-EJY
Plaintiff, Preliminary Order of Forfeiture
v.

REYMUND DE LOS SANTOS
BALUYUT,

Defendant.

 

 

 

 

This Court finds Reymund De Los Santos Baluyut pled guilty to Count 1 ofa 16-
Count Criminal Indictment charging him with conspiracy to commit bank fraud in violation|
of 18 U.S.C. §§ 1344 and 1349. Criminal Indictment, ECF No. 1; Change of Plea, ECF No.
__;Plea Agreement, ECF No. __.

This Court finds Reymund De Los Santos Baluyut agreed to the imposition of the in
personam criminal forfeiture money judgment of $235,781.69 set forth in the Plea
Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal Indictment,
ECF No. 1; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

The in personam criminal forfeiture money judgment is (1) any property, real or
personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.
§ 1344, or 18 U.S.C. § 1349, conspiracy to commit such offense and (2) any property
constituting, or derived from, proceeds obtained directly or indirectly, at the result of a
violation of 18 U.S.C. § 1344, affecting a financial institution, or 18 U.S.C. § 1349,
conspiracy to violate, and is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with
28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(A); and 21 U.S.C. § 853(p).

 

 
oOo CoO HN DO UU eR &!DY NH eK

DS Bb BD BH KH KH BH KH HNO = Re Re Re ROO ROO RO RO ee
Co st Oo ON BP WO NO KF ODO Oo OHNO OD BRP WD NH KF OC

 

 

Case 2:19-cr-00300-JCM-EJY Document 142 Filed 08/12/20 Page 2 of 3

This Court finds that Reymund De Los Santos Baluyut shall pay an in personam
criminal forfeiture money judgment of $235,781.69 to the United States of America, not to
be held jointly and severally liable with any codefendants and the collected money judgment
amount between the codefendants is not to exceed $1,407,183.61 pursuant to Fed. R. Crim.
P, 32.2(b)(1) and (b)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. §
982(a)(2)(A); and 21 U.S.C. § 853(p).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment complies with Honeycutt v.
United States, 1378. Ct. 1626 (2017).

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States of America recover from Reymund De Los Santos Baluyut an in
personam criminal forfeiture money judgment of $235,781.69.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.

DATED fas. [2,2erP 2020.

C Lela

BSC. MAHAN
ATES DISTRICT JUDGE

 

   

'

 
oo Oo st DO OD BP WO HF

Dh bh dN BH BH NHN HO KH HNO Ke Re Re BR RF KF EF Rr RS le
oOo nN TO Om BR BD HBS HEH OO OlUlCmrMWrmlUlUGAGUlONMUClCUO UL BUDD CUO

 

Case 2:19-cr-00300-JCM-EJY Document 142 Filed 08/12/20 Page 3 of 3

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on

July 22, 2020.

/s/ Heidi L, Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 

 
